DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebecq et al. (“Real-time Visual-Inertial Odometry for Event Cameras using Keyframe-based Nonlinear Optimization”) in view of Smith et al. (PGPUB Document No. US 2019/0387168). Further, refer to UZH Robotics and Perception Group as supporting document for Rebecq (“Real-time Visual-Inertial Odometry for Event Cameras using Keyframe-based Nonlinear Optimization,” URL: https://www.youtube.com/watch?v=F3OFzsaPt‌vI) in view of Demartin et al. (PGPUB Document No. US 2016/0189391).
Regarding claim 8, Rebecq teaches a system comprising: 
At least one processor (the required processor in carrying out the feature tracking teachings of Rebecq, which is also being demonstrated in the video the supporting document); 

Receiving, from a first tracking system, an initial position of an electronic device in relation to at least one feature captured by a camera of the electronic device (using a camera (Rebecq: section 4, 4.1) to carry out feature detection as disclosed in sections 4.1.1, 4.1.2 of Rebecq); 
Receiving, from a second tracking system, an orientation associated with the electronic device (using IMU sensors such as a 3-axis accelerometer and 3-axis gyroscope (Rebecq: section 3, 4, 4.2); 
And responsive to detecting a movement of the electronic device: 
Obtaining, from the second tracking system, an updated orientation associated with the detected movement of the electronic device (calculation motion based on equations utilizing IMU measurements over time (Rebecq: section 3, 4.2). Rebecq also states, “Our algorithm takes as input a stream of events and inertial measurements, and outputs camera poses at a rate proportional to the camera velocity. To achieve this, we track a set of features in the events, and fuse these feature tracks with the IMU measurements using a keyframe-based visual-inertial pipeline that uses nonlinear optimization” (Rebecq: section 1)); 
Determining an updated position for the at least one feature (the back-end (Section 4.2) fuses the feature tracks, landmarks, and IMU measurements to continuously update the current and past sensor states (Rebecq: 4, 4.2). Further, the Abstract states “The method tracks a set of features (extracted on the image plane) through time.”), the updated position computed by determining thee dimensional (3D) location changes for the at least one feature according to the detected movement of the electronic device from the initial position of the electronic device 
(“We maintain two sets of landmarks candidate landmarks, and persistent landmarks, whose 3D position in space has been successfully triangulated” (Rebecq: 4.1.2)); 
Generating a six degree of freedom (6-DoF) pose using the updated position for the at least one feature and the updated orientation for the electronic device (“We then combine these 
And triggering for display, on the electronic device, a camera feed depicting movement of the at least one feature according to the generated 6-DoF pose (refer to Figures 5 and 7. Also see the supporting document demonstrating the teachings of Rebecq).

However, Rebecq does not expressly teach but Smith teaches tracking facial features in the field of visual odometry and/or SLAM (similar to that of Rebecq) (Smith: 0125-0129, 0212, 0215). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the feature tracking teachings of Rebecq such as to further detect facial features (taught by Smith), because this enables applying the visual odometry teachings Rebecq to an added variety of objects within the environment.

Further, the combined teachings as applied above does not expressly teach calculating a smoothed position based on the updated position using a smoothing algorithm; and generating the 6-Dof pose using the smoothed position for the at least one facial feature and the updated orientation for the electronic device. Demartin teaches the concept of utilizing a smoothing filter while tracking a position of a target device (Demartin: 0054-0055). Therefore, applying the teachings of Demartin to the tracking teachings of the combined teachings above result in teaching, calculating a smoothed position based on the updated position using a smoothing algorithm (utilizing the smoothing filter of Demartin to the tracking process of Rebecq); and generating the 6-Dof pose using the smoothed position for the at least one facial feature and the updated orientation for the electronic device (utilizing the smoothed feature tracks in a keyframe based, visual-inertial odometry algorithm based on nonlinear optimization to estimate the camera’s 6-DOF pose, velocity, and IMU biases (Rebecq: Abstract)).


Regarding claim 13, the combined teachings as applied above teaches the system of claim 8, wherein the initial position of the electronic device in relation to the at least one facial feature captured by the camera of the electronic device represents a distance between the camera of the electronic device and a face of a user associated with the at least one (by definition, determining the 6-Dof (Rebecq: Abstract) implies knowing the relative 3D position of the camera and tracked features. Therefore, the two known 3D positions “represents” the relative distance. Note the Examiner considers the limitation “position of the electronic device…represents a distance between the camera…and a face” to be broad. Under the broadest reasonable interpretation, simply knowing coordinate positions of two objects within the same coordinate space visually and/or conceptually “represents” the relative distance).

Claim(s) 1 and 7 is/are a corresponding method claim(s) of claim(s) 8 and 13 The limitations of claim(s) 1 and 7 are substantially similar to the limitations of claim(s) 8 and 13. Therefore, it has been analyzed and rejected substantially similar to claim(s) 1 and 7.

Claim(s) 14 and 20 is/are a corresponding computer program product claim(s) of claim(s) 8 and 13 The limitations of claim(s) 14 and 20 are substantially similar to the limitations of claim(s) 8 and 13. Therefore, it has been analyzed and rejected substantially similar to claim(s) 14 and 20. The Examiner submits that the application running the feature tracking teachings of Rebecq corresponds to the computer program product as presently claimed.

Regarding claim 19, the combined teachings as applied above teaches the computer program product of claim 14, wherein: the first tracking system executes a facial feature tracking algorithm configured to determine 3D location changes for the at least one facial feature (tracking 3D positions of features (Rebecq: 4.1.2)); and the second tracking system is an inertial measurement unit (IMU) installed on the electronic device (further utilizing IMU measurements as part of feature tracking (Rebecq: sections 4.1.2, 3, 4, 4.2).

Claim 6 is similar in scope to claim 19.

Claims 2, 3, 5, 9, 10, 12, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebecq in view of Smith in view of Demartin as applied to the claims above, and further in view of Palmer et al. (PGPUB Document No. US 2020/0120400).
Regarding claim 9, the combined teachings as applied above does not expressly teach but Palmer teaches the system of claim 8, further comprising: 
Receiving, from the first tracking system, tracked information for augmented reality content (utilizing the tracking information of Rebecq to implement the AR effects of Palmer (Palmer: 0204, 0247, FIG.7D), the augmented reality content being associated with the at least one facial feature and depicted in the camera feed (Feature tracking according to Rebecq utilizes a plurality of features (see landmarks in 4.1.2 and Figure 5 of Rebecq), wherein applying the teaching to Palmer results in tracking a plurality of features of a face as part of the face tracking algorithm of Palmer); 
And responsive to the detected movement of the electronic device, updating placement of the augmented reality content associated with the at least one facial feature and depicting movement of the augmented reality content based at least in part on the generated 6-DoF pose (accurately overlaying the AR effects of Palmer utilizing the 6-Dof Pose tracking teachings of Rebecq).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to apply it to 

Regarding claim 10, the combined teachings as applied above teaches the system of claim 9, wherein the augmented reality content is animated based on the generated 6-DoF pose (rendering the AR effects of Palmer in real-time utilizing the 6-Dof pose tracking of Rebecq corresponds the AR effect being animated) and is repositioned in response to additional detected movements of the electronic device (combining the 6-Dof pose tracking of Rebecq to the AR application of Palmer enables the AR effect being accurately positioned regardless of the 6-Dof movement of the AR device).

Regarding claim 12, the combined teachings as applied above does not expressly teach but Palmer teaches the system of claim 8, wherein triggering the camera feed depicting movement of the at least one facial feature further includes providing updated placement of virtual objects associated with a user captured by the camera, the updated placement of the virtual objects being based on a generated 6-DoF pose generated each time the electronic device is detected to move (as shown in Figure 7 of Rebecq and the video of the supporting document, the odometry teachings of Rebecq enables real-time feature tracking, which when combined with the AR teachings of Palmer enables virtual objects of Palmer being updated based on the determined 6-Dof pose).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to apply it to implementing AR facial effects (taught by Palmer), because this enables an added variety of fields to which the AR of the combined teachings can be applied.

Claims 2, 3 and 5 are similar in scope to claims 9, 10 and 12.
Claims 15, 16 and 18 are similar in scope to claims 9, 10 and 12.

Claims 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebecq in view of Smith in view of Demartin as applied to the claims above, and further in view of Stroila (PGPUB Document No. US 2013/0147837).
Regarding claim 11, the combined teachings as applied above does not expressly teach but Stroila teaches the system of claim 8, wherein the at least one facial feature correspond to a largest face detected within a plurality of facial features captured by the camera of the electronic device (Stroila teaches the concept of choosing the largest face to carry on with image processing when there are a plurality of faces (Stroila: 0027).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the face selection teachings of Stroila, because this enables an effective method in carrying out the AR teachings above even there are a plurality of faces.

Claims 4 and 17 are similar in scope to claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616